DETAILED ACTION


1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-9 presented for examination.
3.	Claims 1, 4, 5, and 9 have been amended, and claim 3 has been canceled.

4.	This Office Action is in response to remarks and claim amendments filed on December 3, 2020, after non-final rejection of application 16/032066.

5.	Singapore 10201705700R filed on July 11, 2017 and priority documents were filed at USPTO on September 4, 2018.   The filed priority document is an English version.

6.	Claim 1, a system type claim, recites “an Asset Management Platform.”  Some persons may consider “Asset Management Platform” as a generic placeholder that invokes 112f.  Specification [0058] states “transmitting the System Profile 204 and Asset List 302 to an Asset Management Platform 114 to be stored therein.”  According to Microsoft Computer Dictionary, “platform” is defined as “the foundation technology of a computer system,” “the bottommost layer of a machine is often called a platform” and “in everyday usage, the type of computer 

Claim Interpretation
7.	Claim 1 recites “asset.”  Instant specification [0010] states “the CM Digital Assets such as documents, multimedia, files and folders,” [0025] states “ ‘asset’ or ‘digital asset’ refers to digital or computer files that contains a sequence of bytes readable by a computer,” and [0039] states determine the associated applications available on the CM 101 that this asset can be opened with.”  The specification nowhere states “boot”, and “operating system.”  Based on the specification explanations, the “digital asset” is not an operating system.  This interpretation is applied to all the claims.

8.	Claim 1 recites “Client Machine (CM) being installed with an agent.”  Instant specification [0010] states “the Agent comprises a Fingerprinting Module extracting basic system information of the CM as inputs, using the extracted basic system information to create its System Profile as outputs,” [0033] states “the Agent comprises a Fingerprinting Module 501, an Asset Collection Module 502, a Policy Module 503, and a Communication Module 504,” [0037] states “the task of arming is done by the Agent.  When the Agent receives the instruction on which asset to be armed on the CM,” and [0041] states “after the Agent has performed the above checks, it will select appropriate arming method(s) to be 


Response to Remarks

9.	Applicant’s amendment and remarks with respect to claims as filed on December 3, 2020, have been fully considered but they deemed to be moot in views of the new grounds of rejection (i.e., new 35 USC 112(b) rejection).

10.	Applicant's remark filed December 3, 2020, have been fully considered but they are not persuasive.

11.	Applicant remarked (page 6 of Remarks) that claim 1 has been amended to incorporate the subject matters of claim 3.  The amendment shall obviate the rejection.

Examiner’s response is incorporating claim 3 does not obviate the 35 USC 101 rejection (2019 PEG type).  The 101 rejection was clarified by adding an explanation of the legal 35 USC 101 rejection (2019 PEG type).  The clarifying explanation starts with “in other words” just after the legal rejection.

Claim Rejections – 35 USC § 112


12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




13.	Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

14.	Claim 1 recites “arms the digital asset by inserting a process or enabling a service within the digital asset” and “select the asset(s) that needs to be armed from monitoring.”  The phrases “arms the digital asset” followed by “selecting [] to be armed” renders the claim indefinite because “arms the digital asset” should occur after it is selected (i.e., “to be armed”) making the claim unclear which subject of the limitation(s) refers to.  Claim 1 has a gap/indefinite/relationship issue.  Applicant to clarify the claim.

Claims 2 and 4-8 incorporate the deficiencies of claim 1, through dependency, and are also rejected.

Claim Rejections - 35 USC 101

15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



16.	Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “arms the digital asset by inserting,” “system administrator to make information decisions on the digital asset is to be armed for monitoring,” and “system administrator to view the assets [] to indicate which of the assets are armed [] and to select the asset(s) that needs to be armed.”

	The limitation of “system administrator to make information decisions on the digital asset is to be armed for monitoring,” and “to indicate [] and to select the asset(s)” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing/managing human activity by making information decisions and selects on the digital asset, except for the recitation of an Asset Management Platform (AMP) (i.e. a generic computer).  That is, other than reciting “client machine,” “(AMP),” and “Callback Server,” nothing in the claim element precludes the step from organizing/managing human activity.  For example, but for the “(AMP)” language, “system administrator to make informed decisions,” “to indicate [] and to select” in the context of this claim encompasses 

	This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a Callback server to perform the opening and viewing of the digital asset.  The server is recited at a high-level of generality (i.e., as a generic server performing a generic computer function of opening and viewing a digital asset) such that it amounts to no more than mere instructions to apply the exception using a generic server.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element 

	In other words, since the system administrator is making the critical decisions (e.g., to interact and manage, to view, to indicate, and to select asset(s) for arming), the claims are an improvement in organizing/managing user behavior/activities and not an improvement in computer technology.   For this invention to be an improvement in computer technology, the claims are to recite the computer(s) making all or the most critical of the decisions/indications/selections that the system administrator is doing with clear support in the disclosure.  Claim recitations removed regarding humans making decisions do not overcome this rejection because any indefinite support in specification of the human making the decisions also impact this rejection.  The specification/disclosure and claims have to clearly show that the decisions are done by the computer(s) without human input to overcome this rejection.  Again, the claims are not patent eligible under the 35 USC 101 rejection (2019 PEG type).  The same is true in claim 9.

Allowable Subject Matter

one or more Client Machine (CM) being installed with an Agent
an Asset Management Platform (AMP) managed by a System Administrator
wherein the AMP allows the System Administrator to make informed decisions on a digital asset that is to be armed for monitoring
wherein the Agent selects arming method to arm the digital asset, and arms the digital asset by inserting a process or enabling a service within the digital asset
a Callback Server being installed in a server, hosted either by cloud service provider or in an enterprise network on an internet facing interface; 
wherein the Callback Server listens-in and logs all communications received from armed assets
when an armed asset is being opened and viewed, the arming on the armed asset triggers a communication back to the Callback Server that logs all communications received
thereby the digital asset tracking system is used for digital asset tracking
wherein the AMP comprises an API Server, a Database Server, and an Asset Administrator Web Application
wherein the API Server is an interface that provides means for other components to send and receive information from the Database Server
wherein the Asset Administrator Web Application is a web application server that hosts a web portal for the System Administrator to interact with and manage the digital asset tracking system
thereby when the Asset Administration Web Application prompts the System Administrator to view the assets identified in each CM, to indicate which of the assets are armed and which are not, and to select the asset(s) that needs to be armed for monitoring, the database in the Database Server is updated when an “arm” action(s) is saved
(specification [0010]) a list of names and information of the digital assets residing in a CM
(specification [0013]) calling-back by calling back to a Callback Server when the process or service within the digital asset is triggered
(specification [0025]) “asset” or “digital asset” refers to digital or computer files that contains a sequence of bytes readable by a computer
(Figure 4 shows item 301) Digital Assets (e.g., Documents, Multimedia Files, Folders).

18. 	Claim 9 of the present invention is directed towards a digital tracking.  Digital Assets (DAs) are identified and registered, (i.e., the identifying and registering of DAs includes extracting and fingerprinting basic system information of a Client Machine (CM) for creating a System Profile (SP)), includes extracting names and information of DAs residing in the CM for creating an Asset List (AL), and includes transmitting the SP and AL to store (storing “arm” action(s) updates a database) on an Asset Management Platform.  The AL is routinely updated.  
identifying and registering digital assets
wherein the identifying and registering digital assets includes extracting and fingerprinting basic system information of a Client Machine (CM) to create a System Profile, extracting names and information of digital assets residing in the CM to create an Asset List
transmitting the System Profile and Asset List to an Asset Management Platform to be stored therein
wherein the Asset List is routinely updated
determining and identifying digital assets to be armed based on type of asset, applications available and application version by a System Administrator
arming the identified digital assets by inserting a process or enabling a service within the digital asset, such that when the digital asset is opened by its associated application, the process or service is parsed and triggers a "callback"
wherein the database is updated when an "arm" action(s) is saved
calling-back by calling back to a Callback Server when the process or service within the digital asset is triggered
where the calling-back includes logging in all communications received about opening and reviewing an armed asset
routinely retrieving those logs and performing analysis of the retrieved logs
thereby the digital asset tracking method is performed for digital asset tracking
(specification [0013]) calling-back by calling back to a Callback Server when the process or service within the digital asset is triggered
(specification [0025]) “asset” or “digital asset” refers to digital or computer files that contains a sequence of bytes readable by a computer
(specification [0037]) the task of performing the arming is done by the Agent
(Figure 4 shows item 301) Digital Assets (e.g., Documents, Multimedia Files, Folders).



20.	Another prior art teach a leaked information tracing technique enabling a recipient of leaked information to be identified.  A Trace Center (TC) apparatus includes a tracer generation and registration part which issues a Tracer IDentification Number (TIDN) uniquely identifying both of a content residing on different computer(s) and a tracer.  A Tracer Program (TP) is generated having the function of reporting identification information of a computer on which the content resides and the TIDN to a trace center.  The TP is registered with the TC.  There are systems that, when technical information leakage occurs, narrow down and identify leak source information and narrow down and identify a leaker of the information.  There are methods for quantitatively determining the degree of matching of leaked information with information on possible leak sources and narrowing down and identifying leak source information, thereby reducing the human workload involved in the identification.  A technique described replaces a content including information that is likely to leak with a Tracing Agent (TA) to allow a leaker to acquire the information and the TA reports information about the recipient of the leaked information.  In light of problems with existing technologies, a TC apparatus capable of identifying a recipient of leaked information and a method for enabling content to be traced is provided.  With existing techniques, a content can be acquired before the content is replaced with the TA, making tracing impossible.  That is, a content can be acquired 



22.	Another prior art teach a Content Capture System (CCS) can receive the request and forward the request to the Content Provider (CP) such that the CP is unaware that the CCS is sending the request.  When the CP returns the content to the CCS, the content capture system modifies the content to include an Action Trigger (AT), then forwards the modified content to the user.  When the user triggers the AT, the CCS captures the content and prepares a message that includes the content.  The message is then sent to the destination in a format that is viewable on the target device.  Mobile communication devices now provide users with the ability to share files with other mobile communication users as well as desktop and laptop users.  In embodiments, a CCS enables a user to capture content being viewed.  The captured content may be provided to the user requesting the content and/or embedded in a message for forwarding or distribution.  As embodiments of the system to capture the content upon demand from the user, the system can be used to capture any content without requiring support from the CP.  Capturing the actual content at the time of the request enables the recipient of the content to view the content upon demand without the 

23.	Another prior art teach an apparatus for obtaining event notifications by a client.  A Notification GateWay Server (NGWS) collects event notifications from a plurality of application servers and produces them to the client through outstanding event requests.  The client initializes the NGWS for establishing a notification channel between the client and the NGWS.  As part of an evolution of systems as services and applications that continue to grow, some examples rd Party Call, Terminal Location, Device Capabilities, Video Call, Messaging, Session based chat, etc.).  The purpose of these APIs is to provide an HTTP binding towards respective interfaces (in addition to the existing SIP and XCAP interfaces).  Each API provides RESTFul HTTP operations in order to manage data (e.g., “set presence”, “retrieve watcher”, “start chat”, etc.).  In addition, subscriber/notify mechanisms are provided allowing a client to start a subscription and, by providing a Call Back (CB) Uniform Resource Locator (URL) in the request, the server will be able to send a notification whenever there is a new event.  A NGWS is capable of collecting events from all enablers and delivering them to the client in response to a long polling request.  OMA supports a new type of notification mechanism on top of a currently specified “subscribe/notify” mechanism called “Long Poling” (LP).  The CB URL is a URL pointing to a resource created when the notification channel was created.  This allows each enabler to send notifications allowing the NGWS to buffer events until they are delivered/retrieved by the client. In the next step, the client established subscriptions for each enabler that it wants to receive events from by sending the HTTP subscribe request including the CB URL (which points to the NGWS).  The CB URL is then used when sending notifications.  The UA/client 

24.	Another prior art teach emergency Call Backs (CBs) may be placed to a User Device (UD) in a manner that bypasses certain features (e.g., call forwarding) that may be enabled by the UD.  When an emergence telephone call (e.g., a 911 call) is placed by a UD (e.g., a wireless mobile UD), a Service Provider (SP) network usually routes the call to a Public Safety Access Point (PSAP) that handles emergency telephone calls and/or permits a user of the UD to communicate with a dispatcher associated with the PSAP.  If the emergency call to the PSAP is dropped and/or interrupted, or if the PSAP is busy and/or otherwise unable to handle the call, the PSAP may place information associated with the emergency call into a queue and/or may, at a later point in time, place a return call (e.g., a PSAP CB) to the UD.  Unfortunately, if the UD has activated certain call handing features (e.g., “do not disturb,” “call forwarding,” “simultaneous ring,” etc.), the PSAP CB may not be routed by the SP network to the UD.  When a call handing feature(s) is activated by the UD, the SP network may, instead, route the PSAP CB to a voicemail box associated with the UD (e.g., when the “do not disturb” feature is activated) and/or to another UD.  In one embodiment, a CSCF server may receive an indication and the PSAP application may determine whether there is an unexpired emergency session associated 

25.	And, another prior art teach persistent memory management may include providing a persistent Data Structure (DS) stored at least partially in Volatile Memory (VM) configured to ensure persistence of the DS in a non-volatile rd party DMA commands, RDMA commands, atomic test and set commands, manipulatable memory pointers, etc.).  In a MS paradigm, ACM users running on the host may access the ACM via a memory system of the host.  In certain embodiments, a storage management module allocates and/or arbitrates the storage capacity of the ACM between multiple ACM users, using a Resource Management Agent (RMA), etc.  The RMA of the storage management module may comprise a kernel module provided to an operating system of the host device, a device driver, a thread, a user space application, etc.  The RMA may assign different ACM buffers to different ACM users (e.g., different kernel and/or user space applications).  In some embodiments, establishing an association between an ACM address range within the memory system and the ACM may comprise pre-configuring (arming) the corresponding ACB(s) with a TCA.  This pre-configuration may comprise associating the ACB with an LID or other metadata, which may be stored in the ACM metadata of the buffer.  MS access to the ACM may be implemented using any suitable address and/or device association mechanism.  In some embodiments, MS access is implemented by mapping ACB(s) of the ACM into the memory system of the host.  The association may be implemented by an ACM user (e.g., by a virtual memory system of the operating system, etc.), 

26.	According Microsoft Computer Dictionary, “callback” is defined as “a security feature used to authenticate users calling in to a network.  During callback, the network validates the caller’s username and password, hangs up, and then returns the call, usually to a preauthorized number.”

27.	In summary, nowhere do Matsumura, Matsumura, Shaw, Pattison, Klein, Li, Bailey, Stern, Talagala, Peart, Lazarus, Rodgers, Campbell, Chandra, Shaw, Breternitz, Keohane, Bryant, Mickens, Zuo and Zuzga explicitly mention or disclose the unique combination of elements listed above.  The definition provided above and the specification (features highlighted in bold above) provide explanation/clarification to some critical features (e.g., digital asset, Callback Server) over the prior arts and feature clarification.  Upon the Applicant overcoming the 35 USC 101 rejection and the 35 USC 112(b) rejection, then the prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

29.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992 (via email:  Ondrej.Vostal@uspto.gov  “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II and https://www.uspto.gov/sites/default/files/documents/sb0439.pdf ).  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/ONDREJ C VOSTAL/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
	February 18, 2021